Citation Nr: 1339176	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  12-31 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for cervical spine degenerative disc disease (DDD) (previously claimed as a back condition). 

2.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for thoracolumbar spine DDD (previously claimed as a back condition).  

3.  Entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury (TBI). 

4.  Entitlement to a rating in excess of 30 percent for tension headaches (previously rated as cephalgia due to traumatic brain injury).

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Carolyn Kerr, Agent 


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel  


INTRODUCTION

The Veteran had active duty service from March 1974 to March 1975. 

The issue of entitlement to an initial rating in excess of 10 percent for residuals of a TBI is before the Board of Veterans' Appeals (Board) on appeal from January 2012 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

With regard to the claims of whether new and material evidence has been received to reopen the claims for service connection for cervical and thoracolumbar spine DDD, entitlement to a rating in excess of 30 percent for tension headaches, and entitlement to a TDIU rating, these matters are before the Board on appeal from the August 2012 rating decision.  A NOD as to these issues was received in July 2013.  The procedural deficiencies regarding these claims are addressed in the Remand portion of the decision below. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.




REMAND

The Veteran seeks increased disability compensation for his service-connected residuals of a TBI.  The VA examination that was the basis for the current rating was conducted in March 2010.  The Veteran has not been examined by VA to assess the severity of his disability since.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991); VAOPGCPREC 11-95 (1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  

In this case, over three years have passed since the last VA examination, in which time the Veteran's representative, by correspondence dated in June 2012 and July 2013, asserts that the Veteran has developed an acquired psychological disorder attributable to his TBI, to include insomnia.  The March 2010 examination does not include a discussion of any psychological manifestations.  Additionally, the Board notes that the Veteran has been awarded an increased rating (indicating a worsening) for his service-connected headaches, which were originally claimed as residuals of his TBI.  Under the circumstances, the Board finds that another VA examination is appropriate to address the current severity of the residuals of his TBI.  

Furthermore, the most recent VA treatment records associated with the record are dated in July 2012.  Updated records of any treatment the Veteran has received for symptoms or impairments that may be related to his TBI residuals since July 2012 are pertinent evidence that must be secured. 38 C.F.R. § 3.159(c)(2).  

Additionally, VA treatment records note that prior to May 2012 the Veteran did not have a primary care physician and was either treated at Mercy Hospital in Muskegon or at an urgent care facility.  Records of this treatment are not associated with the Veteran's claims file.  On remand the complete clinical records of all private treatment must be secured.  38 C.F.R. § 3.159(c)(1).  

Finally, the Board notes that the August 2012 rating decision denied service connection for cervical and thoracolumbar spine DDD, denied a rating in excess of 30 percent for tension headaches, and denied a TDIU rating.  The Veteran subsequently submitted a notice of disagreement with regards to these claims in July 2013.  A statement of the case has not been issued on these matters.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlicon v. West, 12 Vet. App. 238 (1999).  These matters must, accordingly, be remanded for issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1. The RO should secure and associate with the record updated records of all VA treatment the Veteran has received for the residuals of his TBI since July 2012.  

2. The RO should ask the Veteran to identify all providers of treatment he has received for residuals of his TBI (to include treatment at Mercy Hospital in Muskegon and any urgent care centers).  The Veteran must provide the authorizations necessary for VA to obtain all outstanding records of any such private treatment.  The RO should attempt to secure for the record copies of the complete treatment records from the sources identified.   

3. After the above development is completed, the RO should arrange for the Veteran to be scheduled for an examination to determine the nature and severity of any residuals of his TBI.  The claims folder must be made available to and reviewed by the examiner, and the examination must be conducted in accordance with the newly revised TBI examination worksheet.  All indicated studies must be performed, and a complete rationale must be provided for all opinions expressed.

The examiner must address all potential facets of traumatic brain injury, including: memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; and neurobehavioral, cognitive, communication, consciousness, psychiatric, or mental effects; and any pain-related conditions. For each of these, the examiner must address whether a disability or impairment in functioning is present, and if so whether it is at least as likely as not that this facet of traumatic brain injury is causally associated with the Veteran's head injury in service. The examiner must also differentiate between those symptoms attributable to the Veteran's traumatic brain injury and those attributable to his separately service-connected headaches.  

The examiner must also assess the Veteran's physical impairments related to his traumatic brain injury, to include motor and sensory dysfunction, including pain of the extremities and face, visual impairment, hearing loss and tinnitus, loss of sense of smell and taste, seizures, gait, coordination, and balance problems, speech and other communication difficulties, neurogenic bladder, neurogenic bowel, cranial nerve dysfunctions, autonomic nerve dysfunctions, and endocrine dysfunctions.

Upon completing the above examination, the examiner must consider the current severity of each of the Veteran's disabilities found to be related to traumatic brain injury. All symptoms related to each problem should be described in detail. 

The examiner must explain the rationale for all opinions.

4. After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the claim for an initial rating in excess of 10 percent for residuals of a TBI.  If full benefits are not granted, the RO must furnish the Veteran and his representative with an appropriate supplemental statement of the case and be afford an opportunity for response.  The case should then be returned to the Board for appellate review. 

5. The RO should issue a statement of the case addressing the issues of entitlement to a rating in excess of 30 percent for tension headaches, service connection for cervical and thoracolumbar spine DDD, and a TDIU rating.  The Veteran and his representative should be afforded the appropriate period of time to respond.  These matters should be returned to the Board only if the Veteran or his representative submits a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


